DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 06/03/2021 regarding claims 1-14 is fully considered. Of the above claims, claims 4, 5, 11 and 12 have been canceled; claims 1, 6-8, 13 and 14 have been amended.
Allowable Subject Matter
Claims 1-3, 6-10, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-3, 6 and 7 is the inclusion of method steps of a method for controlling a decoloring apparatus that include receiving, via a resolution setting section of a user interface, an input for setting a resolution of the image to be scanned by the scanner; and generating a processing mode setting section of the user interface to include: a first section for receiving a selection to execute scanning processing by the scanner, and a second section for receiving a selection to execute decoloring processing by the decoloring unit, wherein the resolution setting section is disabled for receiving the input for setting a resolution for scanning the image of sheet higher than a predetermined resolution when the selection to execute decoloring processing is received. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
claims 8-10, 13 and 14 is the inclusion of the limitations of a decoloring apparatus that include the controller configured to: receive, via a resolution setting section of a user interface, an input for setting a resolution of the image to be scanned by the scanner; and generate a processing mode setting section of the user interface to include: a first section for receiving a selection to execute scanning processing by the scanner, and a second section for receiving a selection to execute decoloring processing by the decoloring unit, wherein the resolution setting section is disabled for receiving the input for setting a resolution for scanning the image of a sheet higher than a predetermined resolution when the selection to execute decoloring processing is received.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


10 September 2021
/KENDRICK X LIU/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853